      Case 2:20-cv-00746-SMB Document 23 Filed 12/02/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Thomas O Park,                                       No. CV-20-00746-PHX-SMB
10                     Plaintiff,                         ORDER
11   v.
12   Wells Fargo Bank NA,
13                     Defendant.
14
15             Pending before the Court is Defendant Wells Fargo Bank, N.A.’s (“Wells Fargo”)
16   Motion to Dismiss (Doc. 9). The Court has read and considered the motion, response (Doc.

17   11), and reply, (Doc. 13), and will grant the motion. Pursuant to LRCiv. 7.2(f), the Court
18   has decided to rule without oral argument, finding that it is unnecessary.

19        I.      BACKGROUND

20             The present action pertains to a foreclosure of Plaintiff’s home, located at 10827 S.
21   Calle Verde, Yuma, Arizona (the “Property”). This case is not the first action filed in this
22   Court by Plaintiff regarding the foreclosure of the Property. On April 29, 2016, Plaintiff

23   initiated a suit challenging the foreclosure in which the basis of his complaint was “that the

24   Note and Deed of Trust were fraudulently created.” Park v. Bosco, No. CV-16-01279-

25   PHX-SPL, 2017 WL 6211030, at *3 (D. Ariz. Mar. 13, 2017), aff’d, 741 F. App’x 412 (9th

26   Cir. 2018). That action (the “Fraudulent Deed Action”) was dismissed with prejudice on
27   March 13, 2017 because all of the claims were “beyond the statute of limitation.” Id. at *4.
28             Plaintiff initiated a second action on June 15, 2017 requesting an emergency
      Case 2:20-cv-00746-SMB Document 23 Filed 12/02/20 Page 2 of 6



 1   Temporary Restraining Order. On the same day, the Court issued an order terminating the
 2   action based on the merits and noted that “Mr. Park’s TRO presents the same questions of
 3   law that were already dismissed with prejudice by Judge Logan in March of 2017.” Park
 4   v. Tiffany & Bosco PA, No. CV-17-01839-PHX-GMS, 2017 WL 4685585, at *1 (D. Ariz.
 5   June 15, 2017).
 6            Following the resolution of the above matters, Defendant Wells Fargo filed a
 7   forcible entry and detainer action in the Yuma County Superior Court (the “Eviction
 8   Action”). In that action, the court granted Wells Fargo’s motion for judgment on the
 9   pleadings, a ruling from which an appeal is currently pending with the Arizona Court of
10   Appeals.
11            On September 26, 2018, Plaintiff filed his third complaint in this Court, Case No.
12   CV-18-03039 (“2018 Case”). On October 26, 2018, this Court issued an order dismissing
13   Plaintiff’s complaint because the complaint “fail[ed] to show federal subject matter
14   jurisdiction.” The order also gave Plaintiff permission to file an amended complaint, which
15   Plaintiff filed on November 25, 2018. Defendants filed a motion to dismiss the amended
16   complaint which was granted on January 11, 2019. Plaintiff filed multiple motions for
17   reconsideration, which were all denied. Plaintiff also filed an appeal in the case, which
18   was dismissed for failure to prosecute on July 24, 2020. Plaintiff’s claims in the 2018 case
19   included (1) Quiet Title, (2) Equity of Redemption and Constructive Trust, (3) Slander of
20   Title (which is also count 5), and (4) Action for Declaratory Judgment.
21            Plaintiff filed this new action in the Superior Court of the State of Arizona, County
22   of Yuma, on March 17, 2020 seeking to Quiet Title. The case was removed to this Court
23   on April 17, 2020. (Doc. 1.) Wells Fargo filed its Motion to Dismiss on April 24, 2020
24   pursuant to Rule 12(b)(6).
25      II.       LEGAL STANDARD
26            To survive a Rule 12(b)(6) motion for failure to state a claim, a complaint must meet
27   the requirements of Rule 8(a)(2). Rule 8(a)(2) requires a “short and plain statement of the
28   claim showing that the pleader is entitled to relief,” so that the defendant has “fair notice


                                                  -2-
      Case 2:20-cv-00746-SMB Document 23 Filed 12/02/20 Page 3 of 6



 1   of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,
 2   550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Dismissal
 3   under Rule 12(b)(6) “can be based on the lack of a cognizable legal theory or the absence
 4   of sufficient facts alleged under a cognizable legal theory.” Balistreri v. Pacifica Police
 5   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
 6          In ruling on a Rule 12(b)(6) motion to dismiss, the well-pled factual allegations are
 7   taken as true and construed in the light most favorable to the nonmoving party. Cousins v.
 8   Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009). However, legal conclusions couched as
 9   factual allegations are not given a presumption of truthfulness, and “conclusory allegations
10   of law and unwarranted inferences are not sufficient to defeat a motion to dismiss.” Pareto
11   v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). Further, the Court need not accept as true
12   allegations that contradict documents subject to judicial notice. See Catz v. Chalker, No.
13   CV 03-91-TUC-FRZ, 2006 WL 2547304 *2 (D. Ariz. Aug. 31, 2006) (citing Mullis v. U.S.
14   Bankruptcy Court for the District of Nevada, 828 F.2d 1385, 1388 (9th Cir. 1987)).
15      III.   ANALYSIS
16          A. Judicial Notice
17          A court ordinarily may not consider evidence outside the pleadings in ruling on a
18   Rule 12(b)(6) motion to dismiss. See United States v. Ritchie, 342 F.3d 903, 907 (9th Cir.
19   2003). However, courts may consider matters of judicial notice. (Id. at 908). “A court may
20   take judicial notice of matters of public record,” Khoja v. Orexigen Therapeutics, Inc., 899
21   F.3d 988, 999 (9th Cir. 2018). As such, judgments and other court documents are proper
22   subjects of judicial notice. See e.g., United States v. Black, 482 F.3d 1035, 1041 (9th Cir.
23   2007). It is well established that the Court is permitted to take judicial notice sua sponte.
24   See, e.g., Callan v. N.Y. Cmty. Bank, 643 Fed. Appx. 666, 666 (9th Cir. 2016).
25          As referenced above, Plaintiff has filed and litigated several prior cases dealing with
26   the legal issues surrounding foreclosure of the property. The Court takes judicial notice of
27   each of those cases for the purposes of deciding this motion.
28          B. Res Judicata


                                                 -3-
      Case 2:20-cv-00746-SMB Document 23 Filed 12/02/20 Page 4 of 6



 1          Wells Fargo argues that Mr. Park’s claims are barred by principles of res judicata.
 2   “[C]laim preclusion and issue preclusion…are collectively referred to as “res judicata.”
 3   Taylor v. Sturgell, 553 U.S. 880, 892 (2008). Under claim preclusion, a final judgement
 4   forecloses successive litigation of the same claim whether or not the subsequent litigation
 5   raises the same issues as the earlier suit. Id. This doctrine “protect[s] against ‘the expense
 6   and vexation attending multiple lawsuits, conserv[es] judicial resources, and foste[rs]
 7   reliance on judicial action by minimizing the possibility of inconsistent decisions.’” Id.
 8   (quoting Montana v. United States, 440 U.S. 147, 153-54 (1979)); see also Amadeo v.
 9   Principal Mut. Life Ins. Co., 290 F.3d 1152, 1160 (9th Cir. 2002) (“Preclusion
10   doctrine…requir[es] that all related claims be brought together or forfeited...”); Tahoe-
11   Sierra Pres. Council, Inc. v. Tahoe Reg'l Planning Agency, 322 F.3d 1064, 1077-78 (9th
12   Cir. 2003) (claim preclusion “bars relitigation of all grounds of recovery that were asserted,
13   or could have been asserted, in a previous action…It is immaterial whether the
14   claims…were actually pursued…the relevant inquiry is whether they could have been
15   brought.” (quoting United States ex rel. Barajas v. Northrop Corp., 147 F.3d 905, 909 (9th
16   Cir. 1998)).
17          Claim preclusion “applies when there is (1) an identity of claims; (2) a final
18   judgment on the merits; and (3) identity or privity between the parties.” Garity, 828 F.3d
19   at 855 (quoting Cell Therapeutics, Inc. v. Lash Grp. Inc., 586 F.3d 1204, 1212 (9th Cir.
20   2009)). “The party asserting a claim preclusion argument ‘must carry the burden of
21   establishing all necessary elements.’” Garity v. APWU Nat'l Labor Org., 828 F.3d 848,
22   855 (9th Cir. 2016) (quoting Taylor, 553 U.S. at 907).
23          Here, Mr. Park’s complaint is subject to claim preclusion. Mr. Park brings this
24   action to quiet title, the same claim he brought in the 2018 Case before this Court. As such
25   there is an identity of claims. Additionally, the 2018 Case dismissed Mr. Park’s complaint
26   with prejudice, which operates as a final judgement on the merits. Finally, the 2018 Case
27   also involved Mr. Parks and Wells Fargo, the identical parties before the Court in this
28   action. Mr. Park does not address the issue of res judicata in his response. Instead, he


                                                 -4-
         Case 2:20-cv-00746-SMB Document 23 Filed 12/02/20 Page 5 of 6



 1   makes claims of a right of redemption and for adverse possession. As to Plaintiff’s right of
 2   redemption, that issue was raised and litigated in the 2018 Case and he is precluded from
 3   raising it again. As to Plaintiff’s adverse possession claim, Plaintiff could have brought
 4   that claim in any of his first four lawsuits and is therefore barred from bringing it now. The
 5   Ninth Circuit has explained that a plaintiff “cannot avoid the bar of res judicata merely by
 6   alleging conduct by the defendant not alleged in his prior action or by pleading a new legal
 7   theory.” McClain v. Apodaca, 793 F.2d 1031, 1033-34 (9th Cir. 1986). The Court finds
 8   Mr. Park’s claim in this case is precluded.1
 9           C. Attorney’s Fees
10           Wells Fargo has requested an award of attorney’s fees. “[A] party prevailing in a
11   quiet title action may recover attorneys' fees if, 20 days before bringing the action, he or
12   she tendered five dollars with a request that the other party execute a quit claim deed, and
13   the other party did not comply.” Cook v. Grebe, 245 Ariz. 367, 369, 429 P.3d 1161, 1163
14   (App. 2018) (citing A.R.S. § 12-1103). Alternatively, Arizona law allows the Court to
15   assess “reasonable attorney fees, expenses and, at the court’s discretion, double damages
16   of not to exceed five thousand dollars” against a party who “brings a claim without
17   substantial justification… [or] primarily for delay or harassment.” A.R.S. § 12-349(A).
18   “‘[W]ithout substantial justification’ means that the claim or defense is groundless and is
19   not made in good faith.” A.R.S. § 12-349(F).
20           Mr. Park has attempted to relitigate the issues surrounding foreclosure of his
21   property on no less than five separate occasions. Yet even after having received a definitive
22   resolution of the issues he continues to bring identical claims before the Court. His
23   continued attempts to relitigate settled issues are without substantial justification. As such,
24   the Court finds an award of attorney’s fees proper under A.R.S. § 12-349. Additionally, it
25   appears to the Court that having prevailed in this quiet title action, Wells Fargo is entitled
26   to its fees under A.R.S. § 12-1103.
27
28   1
      Because of the Court’s resolution on the issue if res judicata. It is unnecessary for the
     Court to consider the parties other arguments.

                                                    -5-
      Case 2:20-cv-00746-SMB Document 23 Filed 12/02/20 Page 6 of 6



 1           IT IS ORDERED granting Defendant Wells Fargo Bank, N.A.’s Motion to Dismiss
 2   (Doc. 9).
 3           IT IS FURTHER ORDERED granting Wells Fargo’s request for attorney fees.
 4   Wells Fargo must submit their request with supporting affidavit no later than December
 5   11, 2020. If Plaintiff has any objection as to the reasonableness of the fees, it must be filed
 6   no later than December 16, 2020. Defendant’s Reply is due no later than December 18,
 7   2020.
 8           Dated this 1st day of December, 2020.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
